Order of disposition, Family Court, New York County (Carol Ann Stokinger, J.), entered on or about December 1, 2004, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and commit*245ted custody and guardianship of the child to petitioner Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The evidence of permanent neglect is clear and convincing given respondent mother’s admitted drug use, which required the child’s placement in foster care from the time he was three weeks old, and which has continued despite petitioner’s diligent efforts to help respondent rehabilitate (see Social Services Law § 384-b [7] [c]; Matter of David J., 260 AD2d 279 [1999]; Matter of Selathia Nicole F., 243 AD2d 400 [1997], lv denied 91 NY2d 806 [1998]; Matter of Lameek L., 226 AD2d 464 [1996]). A preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) shows that the termination of respondent’s parental rights is in the child’s best interests. Respondent, by reason of inadequately addressed and continuing drug dependency and related reincarceration, will not be able to undertake custodial parenting responsibilities in the near term. Under the circumstances, the child’s best chance for a stable and nurturing familial life lies in his adoption by his foster parent, in whose care he has been since birth, by whom his special needs are addressed, and with whom he has established a loving relationship.
We have considered appellant’s remaining arguments and find them unavailing. Concur—Saxe, J.E, Friedman, Marlow, Buckley and Sweeny, JJ.